DETAILED ACTION
 	Claims 9-12 and 15-21 are pending, claims 1-8,13, and 14 have been cancelled. This action is in response to the amendment filed 7/6/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.

  				Response to Arguments
Applicant’s arguments, see pages filed 7/6/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s admitted prior art (APA), Kinch (US 20100300828), Koike (US 4,546,786) and further in view of Stafford (US 20050005971).
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Since applicant’s arguments were not found persuasive and applicant’s amendments necessitated the new grounds for rejections, this action has been made Non-final.
Specification
Applicant’s amendment overcomes the objection to the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 10 and 12 recite the limitation "the improved pressure regulator valve".  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9,10,15,20,21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APA) in view of Ernst (US 1820653) and further in view of Kinch (US 20100300828) and further in view of Koike (US 4,546,786) and further in view of Stafford (US 20050005971). 
 	Regarding claim 9, APA, discloses in Figure 2, a replacement pressure regulator valve (para.0023,0031 of the instant application, “a prior art replacement pressure regulator valve designed to replace the original equipment manufacturer pressure regulator”) where the OEM valve is replaced by the replacement valve without a bore in the body in a 5R110W automatic transmission (para. 0030.0031), comprising a cylindrical valve stem (E) having an opposing first end and second end; a first land positioned along the valve stem near the first end; a second land positioned along the valve stem closer to the second end relative to the first land and spaced apart from the first land; a third land positioned along the valve stem closer to the second end relative to the second land and spaced apart from the second land; a fourth land positioned along the valve stem closer to the second end relative to the third land and spaced apart from the third land; wherein each of the first, second, third, and fourth lands have a diameter (inherently the lands A,B,D,E are shown in Fig. 2 and located as claimed 
 APA is silent to having wherein each of the first, second, third, and fourth lands have a replacement diameter less than 18.4708 mm (millimeters) and the replacement diameter is smaller than an OEM diameter of corresponding lands of the OEM pressure regulator valve, and reducing cycle rate and distance of the replacement pressure regulator valve compared to the OEM pressure regulator valve; metering fluid exhaust at a progressive rate to quiet pressure oscillation and shorten and slow a fluid exhaust cycle; creating a boundary layer of fluid between the first land, the second land, the third land, and the fourth land and the bore; and reducing an overall frictional drag coefficient between the replacement pressure regulator valve and the bore.

	Firstly, Koike teaches the use of a spool having a land diameter of 18mm (col.3, lns. 15-19) which is less than 18.4708 mm.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a land spool diameters of 18 mm as taught by Koike for the spool land diameters of APA to have a land diameters less than 18.4708 mm, in order to have a pressure and flow outputs for the selected application based on the outer diameter of the spool and the input from the supply pressure (Long et al. US 20130125995, para.0064, “the selected cylindrical lands can be varied by 
	
Secondly, Kinch teaches the use of a bevel (330, Figure 2, para.0035,0038) on a land of a spool valve used in a transmission system (para.0002).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bevel as taught by Kinch into the device of APA in the combined device of APA and Koike, to reduce cycle rate and distance of the replacement pressure regulator valve compared to the OEM pressure regulator valve and meter fluid exhaust at a progressive rate to quiet pressure oscillation and shorten and slow a fluid exhaust cycle, in order to have a reduced flow area when opening the valve to control the flow of fluid during operation and manage shift quality and reduce noise and dither frequencies (Kinch, para. 0003, 0008, 0009,0012). The bevel is seen as providing a reduction of the cycle rate and distance of the replacement pressure regulator valve compared to the OEM pressure regulator valve, and meters fluid exhaust at a progressive rate to quiet pressure oscillation and shorten and slow a fluid exhaust cycle.

 	Thirdly, Stafford teaches the use of reducing the lands of the spool by “up to 10% in comparison to the original equipment valve” (para.0014) used in a solenoid valve for transmissions and annular lubrication grooves (50) have been added (para.0015,0045). 


Regarding claim 15, APA, Kinch, Koike and Stafford are silent to having that the diameter of each of the first, second, and third lands is between 18.46072 mm and 18.4683 mm inclusive.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diameter of each of the first, second, third, and fourth lands is between 18.46072 mm and 18.4683 mm inclusive, since once a diameter size is selected, it would have been obvious to one of ordinary skill in the art to set a manufacturing tolerance range on the selected value in order to provide a consistent part to part quality of the valve spool in order to maintain the optimized form, fit and function of the valve. 
Regarding claim 20, APA, Kinch, Koike and Stafford disclose in the combination that the grooves of each of the first land, second land, third land, and fourth land are formed by alternating raised and depressed areas, as disclosed in Stafford.  
Regarding claim 21, APA, Kinch, Koike and Stafford disclose in the combination that each of the first land, second land, third land, and fourth land have at least three raised areas and two depressed areas, as disclosed in Stafford.  
 	Regarding method claims 9,10,15,20,21, the device shown by the combination of APA, Kinch, Koike and Stafford will perform the methods as recited in claims 9,10,15,20,21, during normal operational use of the device. The addition of the teaching of the bevel (para. 0009-0012, 0038) as provided by Kinch enables the increase in torque converter and cooler feed flow in the improved device into the device of APA.
 	 
 	 Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s admitted prior art (APA), Koike (US 4,546,786), Kinch (US 20100300828), Stafford (US 20050005971), and further in view of Long et al. (Us 2013/0125995). 
 	Regarding claim 16, APA, Koike, Kinch, and Stafford are silent to having the bevel is located between 36.83 mm and 41.91 mm measured from an end of the first land that is closest to the second land to the end of the second land. 
 The Long et al. reference provides a reasoning as to why one of ordinary skill in the art would have selected/optimized size ranges and locations height, spacing and relative locations along the axis of the spool and include sections with different 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relocate the bevel between 36.83 mm and 41.91 mm measured from an end of the first land that is closest to the second land to the end of the second land, as taught by Long et al. in the combined device of APA, Koike, Kinch, and Stafford, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).
 	Regarding claim 17, APA, Koike, Kinch, and Stafford, are silent to having the first land has a length of 13.0202 mm, the second length has a 22.4028 mm, the third land has a length of 10.16 mm, and the fourth land has length of 13.032 mm.
 	The Long et al. reference provides a reasoning as to why one of ordinary skill in the art would have selected/optimized size ranges and locations height, spacing and relative locations along the axis of the spool and include sections with different diameters, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs 
  	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have having the first land has a length of 13.0202 mm, the second length has a 22.4028 mm, the third land has a length of 10.16 mm, and the fourth land has length of 13.032 mm, as taught by Long et al. in the combined device of APA, Koike, Kinch, and Stafford, to have an axial height/length and relative location along the axis of the valve spool, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).
 	Regarding claim 18, APA, Koike, Kinch, and Stafford, are silent to having a first section of the valve stem between the first end of the valve stem and first land has a length of 22.606 mm and has a diameter of 8.89 mm, a second section of the valve stem between the first land and the second land has a length of 18.161 mm and has a diameter of 10.16 mm, a third section of the valve stem between the second land and the third land has a length of 17.78 mm and a diameter of 10.16 mm, a fourth section of the valve stem between the third land and fourth land has a length of 5.5118 mm and has a diameter of 8.128 mm, and a fifth section between the fourth land and the second end of the valve stem has a length of 1.016 mm and has a diameter of 8.128 mm.

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first section of the valve stem between the first end of the valve stem and first land has a length of 22.606 mm and has a diameter of 8.89 mm, a second section of the valve stem between the first land and the second land has a length of 18.161 mm and has a diameter of 10.16 mm, a third section of the valve stem between the second land and the third land has a length of 17.78 mm and a diameter of 10.16 mm, a fourth section of the valve stem between the third land and fourth land has a length of 5.5118 mm and has a diameter of 8.128 mm, and a fifth section between the fourth land and the second end of the valve stem has a length of 1.016 mm and has a diameter of 8.128 mm, as taught by Long et al. into the combined device of APA, Koike, Kinch, and Stafford, to have a diameter, an axial height/length and relative location along the axis of the valve spool, in order to provide “Flow passages defined by the valve body connect to the various conduits, providing a predetermined and preselected arrangement of flow inputs and outputs, depending on incoming pressure levels and the positioning of the valve spool relative to the various flow passages” (Long et al., para.0064).

Firstly, Kinch teaches the use of a bevel (330, Figure 2, para.0035,0038) on a land of a spool valve used in a transmission system (para.0002).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a bevel as taught by Kinch into the device of APA in the combined device of APA, Koike, Stafford, and Long et al. to have the first end of the valve stem is beveled, in order to have a reduce flow area when opening the valve to control the flow of fluid during operation and manage shift quality and reduce noise and dither frequencies (Kinch, para. 0003, 0008, 0009,0012).

 	Secondly, it would have been obvious to one of ordinary skill in the art to try a bevel diameter of 6.858mm, since it has been held that a change in size is obvious, to one of ordinary skill in the art and within ones technical grasp, to try the size of a bevel diameter to provide a predictable solution from a finite number of solutions which would fit with the existing bore of the mating housing.
 	Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Najmolhoda et al. (US 20080258090) disclose a spool valve having a flow of 15.1416 lpm/4 gpm however a proper obviousness rejection could not be set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hennessy discloses a similar spool valve. Kriehbel et al. discloses a spool assembly where it is known to machine to a final dimension closely matching the bore size (col. 1, lns. 17-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753